UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1649



JEAN E. GRUBB,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:05-cv-00050-jpj)


Submitted:   February 12, 2007         Decided:     February 27, 2007


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Norton, Virginia, for Appellant.         Donna L.
Calvert, Regional Chief Counsel, William B. Reeser, Supervisory
Regional Counsel, Lori Karimoto, Assistant Regional Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; John L.
Brownlee, United States Attorney, Sara Bugbee Winn, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jean   E.   Grubb   appeals    the   district     court’s    order

accepting the recommendation of the magistrate judge and affirming

the Commissioner’s decision to deny disability insurance benefits

and supplemental social security benefits.           We must uphold the

decision   to   deny   benefits   if   the   decision   is    supported    by

substantial evidence and the correct law was applied.                  See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Grubb v. Commissioner, No. 1:05-cv-00050-jpj (W.D. Va.

Apr. 17, 2006).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -